IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 870 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
DONALD EARL WILLIAMS JR.,     :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of June, 2015, the Petition for Allowance of Appeal is

DENIED.